Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 3-13, 15-18, and 20-22 are pending.

	Claims 3-7 and 17 were withdrawn from consideration but have been rejoined and examined.
	Claims 2, 14, and 19 have been canceled.


Specification
The abstract of the disclosure is objected to because a sentence should be added to indicate an example of the type of device the invention is applied to, i.e., to a hard disk drive.  In the alternative the first line could be amended to begin “An apparatus such as a hard disk drive includes …”  See MPEP § 608.01(b).

The title of the invention is not adequately descriptive.  A new title is required that is more clearly indicative of the invention to which the claims are directed, such as by making reference to a hard disk drive base deck.  If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Objections
Claim 6 is objected to because of the following informalities: “the lattice structure” lacks clear antecedent basis.  It appears claim 6 was intended to depend from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 13, 15, 16, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yoshimura et al (U.S. 10,559,327).  Yoshimura discloses comprising: a base deck 10 including a base member 11 and sidewalls 12 extending from the base member, the base member and the sidewalls both comprising a non- metallic material in the form of a deposited electrodeposition coating film of an epoxy resin as an example (column 4 – lines 44 to 46) and a metallic stiffening material such as of aluminum (column 5 – lines 64 and 65), the base member including a structure 105 comprising the metallic stiffening material; and a spindle motor positioned within and secured directly to the structure (column 3 – lines 25 to 27).  The structure can be considered a shaft retention feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al.  
Yoshimura depicts in figures 2 and 3 a structure that is similar to the spindle motor support structure but does not label the structure or appear to refer to it in the specification.  Yoshimura depicts in figure 1 a pivot bearing for supporting access portion 104.  The depicted support structure appears to be in the appropriate location to support the access portion however Yoshimura does not expressly state that such is the case.
Official Notice is given that it was notoriously old and well known in the art prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have a disk drive access portion include a pivot bearing.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art at the time the invention was made to have Yoshimura have the depicted structure in question of Yoshimura be a pivot bearing support formed by the metallic stiffening material.  The motivation would have been: the structure in question of Yoshimura would have been recognized by one of ordinary skill in the art to be depicted as directly paralleling the nature of the spindle motor support structure and to be depicted as being in a location where the clear suggestion is that the structure in question was intended to support .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al in view of Roney et al (U.S. 5,632,551).  Yoshimura does not expressly disclose the epoxy resin material as providing a vibration dampening function.
Roney et al teaches that a epoxy resin overcoat can provide protection from vibrations (column 2 – line 66 to column 3 - line 25).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art at the time the invention was made to have Yoshimura have the epoxy resin coating material serve a vibration dampening function.  The motivation would have been: as evidenced by Roney et al, an epoxy resin coating is understood to have the capability of providing a beneficial vibration dampening function.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al in view of Jo (U.S. 6,005,768).  Yoshimura does not expressly disclose the base plate as including a second metallic stiffening material.
Jo discloses a disk drive interior surface coating of metallic antistatic material 70.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art at the time the invention was made to have Yoshimura have the base plate include a second metallic layer.  The motivation would have been: as evidenced by Jo, it was recognized in the art to provide additional metallic coating layer(s) to the interior .

Allowable Subject Matter
Claims 5-7, 9, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571)272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, May 22, 2021